Dismissed and Memorandum Opinion filed April 27, 2006








Dismissed and Memorandum Opinion filed April 27, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00017-CV
____________
 
JOE AND SUSAN VESTAL,
Appellants
 
V.
 
AMERICAN NATIONAL LLOYDS INSURANCE
COMPANY, Appellee
 

 
On Appeal from the 149th District
Court
Brazoria County,
Texas
Trial Court Cause No.
25925
 

 
M E M O R A N D U M  O
P I N I O N
This appeal is from a judgment signed September 6, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellants did not make arrangements
to pay for the record.  
On March 29, 2006, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellants paid or made arrangements to pay for
the record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 27, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.